DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

      RAMBLEWOOD EAST CONDOMINIUM ASSOCIATION, INC.,
               a Florida non-profit corporation,
                          Appellant,

                                     v.

KAYE BENDER REMBAUM, P.L., a Florida professional limited liability
      company, f/k/a ROBERT KAY & ASSOCIATES, P.A.,
                         Appellee.

                              No. 4D19-166

                              [April 1, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE12-030318
(04).

  Robert E. Ferencik, Jr. and Laura A. Baker of Ferencik Libanoff Brandt
Bustamante & Goldstein, P.A., Fort Lauderdale, for appellant.

    Gerard S. Collins and Jeffrey D. Green of Kaye Bender Rembaum, P.L.,
Pompano Beach; Bartosz A. Ostrzenski of Ostrzenski & Striklin, P.A., Boca
Raton; and Robin Bresky of the Law Offices of Robin Bresky, Boca Raton
for appellee.

PER CURIAM.

   Appellant challenges a final judgment entered in favor of the appellee
law firm for attorney’s fees due under the firm’s contract with appellant to
provide legal services. Competent substantial evidence supports the
amount of the court’s award, as well as the court’s finding that appellant
breached its contract with the firm. Appellant also claims that the court
erred in awarding the amount of damages when the firm did not present
any expert testimony as to the reasonableness of the fees. However, expert
testimony is not necessary to support an award of fees as compensatory
damages, where previously incurred attorney’s fees are being sought in a
separate contract action against a client. Rodriguez v. Altomare, 261 So.
3d 590, 592 (Fla. 4th DCA 2018), cert. den., 2019 WL 2261369 (Fla. May
28, 2019) (“Attorney sought the previously incurred attorney’s fees as an
element of compensatory damages in his breach of contract action against
[c]lient.  Accordingly, [a]ttorney was not required to present an
independent expert witness to establish the reasonableness of the fees.”).
As the judgment was for compensatory damages for breach of contract, no
expert was needed.

   Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                           *        *        *

   Not final until disposition of timely filed motion for rehearing.




                                    2